Petition unanimously dismissed without costs. Memorandum: Pursuant to CPLR 7804 (g), we consider respondents’ contention that the petition should be dismissed for lack of personal jurisdiction (see, Matter of Desmone v Blum, 99 AD2d 170; 8 Weinstein-Korn-Miller, NY Civ Prac ¶ 7804.09). Be*1042cause the notice of petition failed to set forth the time and place of the scheduled hearing on the petition, personal jurisdiction was not acquired over respondents and the petition should have been dismissed (see, Travis v New York State Dept. of Envtl. Conservation, 185 AD2d 714; Matter of RECYCLE v Lacatena, 163 AD2d 693, 694). (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Mintz, J.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.